Title: From George Washington to Sarah Cary Fairfax, 13 February 1758
From: Washington, George
To: Fairfax, Sarah Cary



Dear Madam
M:V: Feby 13th 1758

The Inclosd came to my hands this moment—Colo. Carlyle desird after I had perusd the Papers, that I woud send them to you—but as he did at the same time inform me that his Letter coverd one from Colo. Fairfax (on whose safe arrival we offer our Congratulations) I have not delayd a moment in forwarding them—When you are at leizure to favour us with a visit we shall endeavour to partake as much as possible of the Joy you receive on this Occasion.
My Brother & Sister join me in their Compliments to you and the Young Ladies. I am Yr most Obedt & Obligd Hble Servt

Go: Washington


P.S. When you have read the Papers we shoud be glad of the oppertunity of Perusing them.

